Case: 18-12724    Date Filed: 02/04/2019   Page: 1 of 11


                                                         [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-12724
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:16-cv-02378-LMM



HERMAN DARNELL BAKER,

                                                 Plaintiff - Appellant,

versus

PATRICK J. CLEMENTS,
JOSEPH S. DWYER,
individually and as employees of the City of Douglasville, Georgia,
CITY OF DOUGLASVILLE, GEORGIA,

                                                 Defendants - Appellees.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                (February 4, 2019)
               Case: 18-12724        Date Filed: 02/04/2019       Page: 2 of 11


Before BRANCH, EDMONDSON, and JULIE CARNES, Circuit Judges.



PER CURIAM:



       Plaintiff Herman Baker appeals the district court’s order granting summary

judgment in favor of Defendant Officers Patrick Clements and Joseph Dwyer in

Plaintiff’s civil action, filed pursuant to 42 U.S.C. § 1983 and state law. Plaintiff

contends that the force Defendant Officers used to effect Plaintiff’s arrest

constituted excessive force in violation of the Fourth Amendment and battery

under Georgia law. 1 No reversible error has been shown; we affirm.

       This appeal arises out of a traffic stop on 3 August 2014. Officer Clements

initiated the traffic stop after observing Plaintiff driving a car at night with no tag

light illuminating the license plate and with cracks in each tail light. The encounter

between Plaintiff and Defendant Officers was captured on a dash camera video and

audio recording.

       The facts pertinent to this appeal are as follows. During the traffic stop,

Officer Clements and Plaintiff walked to the back of Plaintiff’s car so Plaintiff


1
  Plaintiff raises no challenge to the district court’s grant of summary judgment in favor of the
City of Douglasville, Georgia. Nor does Plaintiff challenge the district court’s grant of summary
judgment on his claim against Defendant Officers for unlawful arrest. Those claims are not at
issue on appeal.
                                                    2
              Case: 18-12724     Date Filed: 02/04/2019   Page: 3 of 11


could see the broken tag light. Officer Clements conducted a brief pat-down

search of Plaintiff’s person and found no weapons or contraband. Plaintiff -- who

had marijuana in his possession -- says he “got nervous.” Meanwhile, Officer

Dwyer arrived on the scene as routine backup.

      Officer Clements asked for Plaintiff’s consent to search the car. Plaintiff

provided no verbal response and, instead, started to walk away. Officer Clements

told Plaintiff to “come here” and to sit on the front bumper of the police car, which

Plaintiff did. Officer Clements asked again for Plaintiff’s consent to search the car.

Plaintiff turned his head away from Officer Clements and provided no verbal

response.

      Seconds later, Plaintiff started to run away. Officer Clements grabbed

Plaintiff’s shirt and brought Plaintiff to the ground. As Officer Clements and

Plaintiff struggled, both officers ordered Plaintiff to get on the ground and to give

Officer Clements his hands. At one point, Officer Dwyer also tased Plaintiff.

      Defendant Officers pinned Plaintiff face down on the ground as Plaintiff

continued to struggle. Defendant Officers issued repeated orders for Plaintiff to

stop resisting and for Plaintiff to give Officer Clements his hands. Officer

Clements was able to handcuff Plaintiff’s left hand, but Plaintiff’s right hand

remained free. The video shows that Defendant Officers both struggled to get

                                          3
               Case: 18-12724    Date Filed: 02/04/2019    Page: 4 of 11


ahold of Plaintiff’s right arm while also ordering Plaintiff repeatedly to give them

his hand. At that point, Defendant Officers delivered a series of closed-fist strikes

to Plaintiff’s right side. Officer Clements ultimately succeeded in handcuffing

Plaintiff’s right hand about 40 seconds after handcuffing Plaintiff’s left hand.

After Plaintiff was fully handcuffed, Plaintiff continued to move around on the

ground. Defendant Officers held Plaintiff still, but used no further fist strikes or

other force.

      Plaintiff was charged with two counts of tag violations, two counts of

obstructing a police officer, and one count of marijuana possession. Plaintiff

entered a plea agreement and served twelve months’ probation.

      Plaintiff filed this civil action against Defendant Officers individually,

asserting claims for excessive force in violation of the Fourth Amendment and for

state law battery. The district court granted Defendants Officers’ motion for

summary judgment. The district court concluded that no constitutional violation

occurred. The district court also concluded that Defendant Officers were entitled

to official immunity from Plaintiff’s state law battery claim because Plaintiff had

produced no evidence that Defendant Officers acted with actual malice.

      We review de novo a district court’s grant of summary judgment, viewing

the evidence and all reasonable factual inferences in the light most favorable to the

                                           4
              Case: 18-12724     Date Filed: 02/04/2019    Page: 5 of 11


nonmoving party. Skop v. City of Atlanta, 485 F.3d 1130, 1136 (11th Cir. 2007).

When a video recording exists of the pertinent events -- as in this case -- we

“view[] the facts in the light depicted by the videotape.” Scott v. Harris, 550 U.S.
372, 380-81 (2007).



I. Fourth Amendment Excessive Force



      “Qualified immunity offers complete protection for government officials

sued in their individual capacities if their conduct ‘does not violate clearly

established statutory or constitutional rights of which a reasonable person would

have known.’” Vinyard v. Wilson, 311 F.3d 1340, 1346 (11th Cir. 2002). To

avoid summary judgment based on qualified immunity, Plaintiff must show both

that Defendant Officers violated a federal right and that the right was already

clearly established when Defendant Officers acted. See id.

      A federal right is “clearly established” when “at the time of the officer’s

conduct, the law was sufficiently clear that every reasonable official would

understand that what he is doing is unlawful.” D.C. v. Wesby, 138 S. Ct. 577, 589

(2018) (quotations omitted). “We do not require a case directly on point, but

existing precedent must have placed the statutory or constitutional question beyond

                                           5
              Case: 18-12724     Date Filed: 02/04/2019    Page: 6 of 11


debate.” Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (emphasis added); Wesby,
138 S. Ct. at 589.

      “Although suspects have a right to be free from force that is excessive, they

are not protected against a use of force that is necessary in the situation at hand.”

Jean-Baptiste v. Gutierrez, 627 F.3d 816, 821 (11th Cir. 2010) (quotations

omitted). “[T]he right to make an arrest or investigatory stop necessarily carries

with it the right to use some degree of physical coercion or threat thereof to effect

it.” Graham v. Connor, 490 U.S. 386, 396 (1989). An officer’s use of force is

unconstitutionally excessive only if the force used was “objectively [un]reasonable

in light of the facts and circumstances confronting” the officer. Id. at 397

(quotations omitted).

      “In determining the reasonableness of the force applied, we look at the fact

pattern from the perspective of a reasonable officer on the scene with knowledge of

the attendant circumstances and facts, and balance the risk of bodily harm to the

suspect against the gravity of the threat the officer sought to eliminate.”

McCullough v. Antolini, 559 F.3d 1201, 1206 (11th Cir. 2009). We consider,

among other things, “the severity of the crime at issue, whether the suspect poses

an immediate threat to the safety of the officers or others, and whether he is




                                           6
              Case: 18-12724    Date Filed: 02/04/2019    Page: 7 of 11


actively resisting arrest or attempting to evade arrest by flight.” Graham, 490 U.S.

at 396.

      We stress that “[t]he ‘reasonableness’ of a particular use of force must be

judged from the perspective of a reasonable officer on the scene, rather than with

the 20/20 vision of hindsight.” Id. And we must allow “for the fact that police

officers are often forced to make split-second judgments -- in circumstances that

are tense, uncertain, and rapidly evolving -- about the amount of force that is

necessary in a particular situation.” Id. “We are loath to second-guess the

decisions made by police officers in the field.” Vaughan v. Cox, 343 F.3d 1323,

1331 (11th Cir. 2003).

      On appeal, Plaintiff challenges -- as unconstitutionally excessive -- only

Defendant Officers’ use of fist strikes while Plaintiff was face-down on the ground.

The evidence, viewed in the light most favorable to Plaintiff, shows that Defendant

Officers’ use of force was objectively reasonable under the circumstances. When

Defendant Officers employed the fist strikes, Plaintiff had just attempted to evade

arrest by flight and had refused multiple orders to get on the ground, to stop

resisting, and to give his hands to the officers. An objective officer could also have

believed reasonably that Plaintiff -- who had only a single hand in handcuffs --

presented an immediate threat to Defendant Officers’ safety when the fist strikes

                                          7
              Case: 18-12724     Date Filed: 02/04/2019   Page: 8 of 11


were used. Not only had Plaintiff offered continuous physical resistance to

Defendant Officers’ efforts to restrain him, but we have said that an arrestee with

only one hand handcuffed may pose a danger to officers because “without both

hands shackled, the single handcuff could be used as a weapon.” See Hoyt v.

Cooks, 672 F.3d 972, 979 (11th Cir. 2012).

      Given Plaintiff’s active and aggressive resistance to arrest -- which also

constituted obstruction of an officer -- an objective officer under the circumstances

could have concluded reasonably that the use of fist strikes was necessary to

complete Plaintiff’s arrest. Faced with a “tense, uncertain, and rapidly evolving”

situation, Defendant Officers made a split-second decision to employ force to gain

control of the situation and to avoid the risk of serious injury. Under these

circumstances, we cannot say that Defendant Officers’ use of force was

constitutionally unreasonable.

      On appeal, Plaintiff contends that he was unable to move his right arm

behind his back due to a pre-existing shoulder injury. Accepting Plaintiff’s version

of the facts as true, nothing evidences that a reasonable officer would have known

about Plaintiff’s shoulder injury. Plaintiff said nothing to Defendant Officers

about his physical impairment, and Plaintiff’s shoulder injury was not visibly




                                          8
              Case: 18-12724     Date Filed: 02/04/2019    Page: 9 of 11


apparent. Instead, it was reasonable for Defendant Officers to perceive Plaintiff’s

failure to present his right hand to be handcuffed as a sign of intentional resistance.

      Plaintiff has failed to establish that Defendant Officers’ use of force

constituted a violation of his Fourth Amendment rights. Moreover, it was not

already clearly established -- such that the question was “beyond debate” -- when

Defendant Officers acted in 2014 that the amount of force used to restrain Plaintiff

under the circumstances of this case was constitutionally excessive. See Mullenix,
136 S. Ct. at 308; Wesby, 138 S. Ct. at 589. The Supreme Court has stressed that

the “clearly established” standard requires a “high degree of specificity.” Wesby,
138 S. Ct. at 590 (quotations omitted). This heightened specificity is particularly

important in Fourth Amendment (a reasonableness-is-the-standard provision)

cases, where -- given the number of variables confronting an officer on the scene --

it is often difficult for officers to know how the pertinent legal doctrine (excessive

force) applies to the precise factual situation encountered. Id.; Mullenix, 136 S. Ct.

at 308. Defendant Officers were entitled to summary judgment on Plaintiff’s claim

for excessive force.




                                           9
              Case: 18-12724     Date Filed: 02/04/2019     Page: 10 of 11


II. State Law Battery



      Under Georgia law, law enforcement officers are entitled to official

immunity from suit and liability unless they “negligently perform a ministerial act

or act with actual malice or an intent to injure when performing a discretionary

act.” Roper v. Greenway, 751 S.E.2d 351, 352 (Ga. 2013); see also Ga. Const. art.

I, § II, para. IX(d). That Defendant Officers were performing a discretionary act

when attempting to arrest Plaintiff is undisputed.

      For purposes of official immunity, “actual malice” means “express malice,

i.e., a deliberate intention to do wrong.” Murphy v. Bajjani, 647 S.E.2d 54, 60

(Ga. 2007). “A ‘deliberate intention to do wrong’ such as to constitute the actual

malice necessary to overcome official immunity must be the intent to cause the

harm suffered by the plaintiffs.” Id. We have described this as “a demanding

standard.” Black v. Wigington, 811 F.3d 1259, 1266 (11th Cir. 2016).

      In response to Defendant Officers’ motion for summary judgment on

Plaintiff’s battery claim, Plaintiff said only that “[t]he facts of this case clearly

demonstrate that these Defendants acted with malice and with an intent to injure

Plaintiff Baker . . ..” Likewise -- on appeal -- Plaintiff asserts in a conclusory




                                            10
             Case: 18-12724     Date Filed: 02/04/2019    Page: 11 of 11


manner that there exists sufficient evidence to create a question of fact about

whether Defendant Officers acted with actual malice.

      Among other things, Plaintiff says that “[d]uring the beating, one of the

Defendant-Appellees used an expletive” and that -- after Plaintiff was arrested and

placed in custody -- one of the Defendant Officers said, “This is what you live for

man.” The video recording confirms that an expletive was used during Plaintiff’s

arrest and that -- about 30 minutes after Plaintiff was handcuffed -- an unidentified

person said, “This is what you live for man.” This evidence, viewed in the light

most favorable to Plaintiff, is insufficient to satisfy the “demanding standard” of

demonstrating that Defendant Officers acted with actual malice when they used fist

strikes during Plaintiff’s arrest. The district court concluded correctly that

Defendant Officers were entitled to summary judgment on Plaintiff’s claim for

battery.

      AFFIRMED.




                                          11